Citation Nr: 1341822	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a compression fracture of the spine at the T-10 vertebrae and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for severe arthritis of the right hand and thumb.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that in relevant part denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for arthritis of the right hand and thumb is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2004 rating decision initially denied the Veteran's claim of entitlement to service connection for a compression fracture at the TDIU-10 vertebrae, claimed as a back disability; the Veteran entered a notice of disagreement on August 2004, and a statement of the case was issued in March 2005.  The Veteran did not perfect his appeal, and the rating decision became final.

2.  Evidence received since the July 2004 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the Veteran's compression fracture claim.

3.  The Veteran has a current diagnosis of a compression fracture of the spine at the T-10 vertebrae, which is related to his military service.



CONCLUSIONS OF LAW

1.  The July 2004 rating decision, denying the claim of service connection for a compression fracture at the TDIU-10 vertebrae, claimed as a back disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a compression fracture at the TDIU-10 vertebrae; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2013).

3.  Residuals of a compression fracture at the TDIU-10 vertebrae were incurred as a result of the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the claims of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for a compression fracture disability, and the underlying claim of entitlement to service connection for a compression fracture, those claims have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  New and Material Evidence

In February 2004, the Veteran claimed service connection for a back disability.  The back disability claim was denied in a July 2004 rating decision, which found there was no relationship between the Veteran's present disability and his military service.  The Veteran was notified of the decision the same month.  The Veteran filed a notice of disagreement in August 2004, and a statement of the case was issued in March 2005.  The Veteran did not respond.  The Board concludes that the July 2004 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.302, 20.1103 (2013).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.


When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The service connection claim for a back disability was denied for lack of a nexus between the current disability and service.  To reopen, the new and material evidence must be received showing that the current back disability is related to service.

The Veteran submitted reports of hundreds of parachute jumps completed over the course of his career, and stated in July 2011, that after multiple landings he experienced back pain.  He stated that his back pain has continued and worsened with time.  

The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran contends he is entitled to service connection for a compression fracture of the spine at the T-10 vertebrae.  For the reasons that follow, the Board finds that service connection for the compression fracture is warranted.

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

The relevant medical evidence supports a finding of a current spinal disability.  A December 2006 VA treatment records show evidence of midthoracic compression changes with a moderately severe midthoracic compression fracture.  Therefore, a present disability exists.

Next, the Board finds the Veteran did suffer from an in-service injury.  The Veteran submitted a statement reviewing his work performed during service as a pararescueman, including reports of hundreds of parachute jumps completed over the course of his career.  He stated in July 2011 that after multiple landings, particularly those involving heavy equipment, he experienced back pain.  He stated that over a period of days or weeks the swelling and pain that resulted from the landing would subside.  He reported that his back pain has continued and worsened with time.  Further, the service treatment records show that in February 1992 the Veteran complained of low back pain while in service.  The Board finds that the Veteran's account of hundreds of parachuting jumps, sometimes with heavy equipment, is sufficient to substantiate the in-service occurrence element.

Last, there is competent and credible evidence relating the Veteran's service to his current disability.  First, the Board notes that the type of injury, a spinal compression fracture, is consistent with the Veteran's military occupation as a pararescueman while in service.  Further, the Veteran's lay statements describing the immediate pain and swelling of his back after parachute landings, as well as his February 1992 in-service complaint of back pain, sufficiently demonstrate a relationship between in-service events and the Veteran's present disability.  In reaching its decision, the Board recognizes that the VA physician who examined the Veteran in March 2012 found it was less likely than not that the current back condition was related to military service. Nevertheless, based on the evidence in its entirety, as discussed above, the Board finds the evidence is at least in equipoise on the question of whether a nexus exists between the Veteran's compression fracture and his military service.

The criteria for service connection having been met, the Board finds that the evidence is at least in equipoise in favor of the Veteran's claim.  The Board concludes the disability is related to service, so as to effectuate a favorable finding.  No lingering issues remain unaddressed.  Because the criteria for service connection has been met, the benefit-of-the-doubt rule applies, and the claim must be granted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for residuals of a compression fracture of the spine at the T-10 vertebrae is granted.

REMAND

The Board must remand the claim for service connection for arthritis of the right hand for additional development due to an inadequate medical examination.

A new VA examination and opinion are needed.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Veteran contends that he is entitled to service connection for arthritis of the right hand, due to his use of a hand clicker which was used for hours each day with his right hand.  

The Board finds that the VA examination and opinion dated March 2012 is not adequate to adjudicate the claim of service connection.  The examination opined that the Veteran's diagnosed arthritis of the right hand was less likely than not related to the Veteran's service because the Veteran's service treatment records are silent as to complaints of right hand pain and because there was osteoarthritic changes in multiple joints.  However, the examiner does not opine as to whether the Veteran's right hand disability could have been caused by repetitive use of a hand clicker.  The examiner also did not discuss any comparison made in the nature and severity of the degenerative changes in the other joints.  Further, the Board notes the examiner is not an orthopedic specialist.

"[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, the March 2012 opinion does not contain a clearly articulated rationale for concluding that the Veteran's right hand arthritis is not related to service.  Further, the examination was not performed by an orthopedist.  Therefore, it is inadequate for adjudication purposes.

Finally, on remand, records of any VA treatment records, not already associated with the claims folder, should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any additional private treatment records concerning the Veteran's claim not already included in the claims folder should also be associated with the claims file.

For the foregoing reasons, the Board finds that a new VA examination should be issued by an orthopedist concerning the Veteran's claim for arthritis of the right hand.  The examiner should offer an opinion as to whether the extent and nature of the Veteran's current disability and whether it is causally related to the Veteran's military service.  All lay and medical evidence should be considered, to include any assertions of repeated use of a hand clicker device in service.  


Accordingly, the case is REMANDED for the following action:

1. Any additional VA treatment records concerning the Veteran's claim, not already in the claims folder, should be obtained and associated with the claims folder.

2.  The Veteran should be asked to identify any additional medical providers who have treated him for any of his right hand arthritis.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related treatment records which are not already in the claims folder.

3.  Schedule the Veteran for a VA examination with medical opinion by a qualified physician to assist in determining the extent and nature of the Veteran's arthritis of the right hand, and the causation or etiology of the disability.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

An opinion is requested as to whether it is at least as likely as not (50 percent or greater probability) that arthritis of the right hand and thumb is due to the Veteran's use of a "clicker" during military service or is otherwise related to service.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

4.  Then, the AMC should readjudicate the claim on the merits. If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


